Case 16-24725-GLT      Doc 107    Filed 05/26/20 Entered 05/26/20 09:17:05      Desc Main
                                 Document      Page 1 of 4
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:
   Susan L. Childers                        :      Case No. 16-24725-GLT
                                            :
                                            :      Chapter 13
               Debtor(s)                    :
   Ronda J. Winnecour, Trustee              :
                                            :      Related to Doc.17 and Claim No. 6
                Movant(s)                   :
                                            :
               vs.                          :
   Bayview Loan Servicing, LLC              :
               Respondent(s)                :


    OBJECTION TO 02/02/2017 AND 05/19/2017 NOTICE OF POSTPETITION
          MORTGAGE FEES, EXPENSES, AND CHARGES AT CLAIM 6

   Ronda J. Winnecour, Chapter 13 Trustee, by her undersigned counsel,

   respectfully represents the following:

         1.     Trustee files this objection because the post-petition charges dated

   02/02/2017 (at Doc 17) and 05/19/2017 (at Claim 6) (the “PPFNs”). The PPFNs

   were for an objection to the filed plan at $500 (incurred 1/30/17) and for the filing

   of the proof of claim at $400 (incurred 5/10/17), both of which predated the

   effective date (10/1/17) of a loan modification (approved on November 28, 2017,

   at Doc 77). As far as Trustee can tell, the loan modification did expressly address

   the PPFNs.

         2.     The post-petition charges remain of record.

         3.     Trustee believes that absent evidence to the contrary, the post-

   petition charges have been satisfied by the approval of the loan modification and

   the charges should be disallowed.

         4.     To be clear, this is not an objection pursuant to Rule 3002.1(e) with

   respect to the original filing, but rather an objection based on the claim having
Case 16-24725-GLT    Doc 107    Filed 05/26/20 Entered 05/26/20 09:17:05     Desc Main
                               Document      Page 2 of 4
   been deemed paid or otherwise resolved by a subsequently approved loan

   modification.

         WHEREFORE, the Trustee respectfully requests an Order disallowing the

   Notice of Post-Petition Mortgage Fees, Expenses, and Charges dated 02/02/2017

   (at Doc 17) and 05/19/2017 (at Claim 6), and further providing that the funds that

   would have been paid to the creditor on account of such charges be instead added

   to the Plan’s unsecured pot.

                                           RONDA J. WINNECOUR,
                                           CHAPTER 13 TRUSTEE

   Date: May 26, 2020                      By: /s/ Owen W. Katz
                                           Owen W. Katz, PA I.D. 36473
                                           Attorney for Chapter 13 Trustee
                                           US Steel Tower, Suite 3250
                                           600 Grant Street
                                           Pittsburgh, PA 15219
                                           (412) 471-5566
                                           Email: okatz@chapter13trusteewdpa.com
Case 16-24725-GLT      Doc 107    Filed 05/26/20 Entered 05/26/20 09:17:05   Desc Main
                                 Document      Page 3 of 4

                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:
   Susan L. Childers                        :     Case No. 16-24725-GLT
                                            :
                                            :     Chapter 13
               Debtor(s)                    :
   Ronda J. Winnecour, Trustee              :
                                            :     Related to Doc.17 and Claim No. 6
                Movant(s)                   :
                                            :
               vs.                          :
   Bayview Loan Servicing, LLC              :
               Respondent(s)                :



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 26th of May 2020, I served one true and correct
   copy of the foregoing document along with Notice of Hearing with response deadline
   on the following parties in interest by United States first-class mail, postage
   prepaid, unless otherwise noted, addressed as follows:

   Joseph S. Sisca, Esquire
   Assistant U.S. Trustee
   Suite 970, Liberty Center
   1001 Liberty Avenue
   Pittsburgh, PA 15222

   Susan L. Childers
   1011 Mars Hill Road
   Sutterville, PA 15083

   Maureen Kroll, Esquire
   8981 Norwin Avenue, Suite 203
   North Huntingdon, PA 15642

   David Ertel, CEO
   Bayview Loan Servicing, LLC
   4425 Ponce de Leon Boulevard, 5th Floor
   Coral Gables, FL 33146
   *served by certified mail
Case 16-24725-GLT   Doc 107    Filed 05/26/20 Entered 05/26/20 09:17:05   Desc Main
                              Document      Page 4 of 4
   Alexandra T. Garcia, Esquire
   McCabe, Weisberg & Conway, LLC
   123 S. Broad Street, Suite 1400
   Philadelphia, PA 19109

   Wilmington Savings Fund Society
   c/o Fay Servicing LLC
   PO Box 814609
   Dallas, TX 15381-4609

   Rodger Levenson, CEO
   Wilmington Savings Fund Society
   500 Deleware Avenue
   Wilmington, DE 19801
   *served by certified mail

   Christopher Giacinto
   Padgett Law Group
   6267 Old Water Oak Road, Suite 203
   Tallahassee, FL 32312




                                               /s/Rosa Richard
                                               Office of Chapter 13 Trustee
                                               U.S. Steel Tower – Suite 3250
                                               600 Grant Street
                                               Pittsburgh, PA 15219
                                               (412) 471-5566
                                               cmecf@chapter13trusteewdpa.com
